UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4407



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GREGORY PETER HANSEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-01-90)


Submitted:   December 11, 2003         Decided:     December 19, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew B. Banzhoff, Asheville, North Carolina, for Appellant. Jerry
Wayne Miller, Thomas Richard Ascik, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory Peter Hansen pled guilty pursuant to a written plea

agreement to three counts of bank robbery, in violation of 18

U.S.C. § 2113(a)(2000).    He was sentenced to 135 months in prison.

     Hansen’s appellate counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), raising only the issue

of whether Hansen received ineffective assistance of counsel in

relation to his guilty plea and stating that, in his view, there

are no meritorious grounds for appeal.*      Though notified of his

opportunity to do so, Hansen did not file a pro se supplemental

brief.

     In addition to the one issue raised by appellate counsel,

pursuant to Anders, we have reviewed the entire record in this case

and find no meritorious issues for appeal.      We therefore affirm

Hansen’s convictions and sentence. This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.        If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.    Counsel’s motion must

state that a copy thereof was served on the client.        We dispense

with oral argument because the facts and legal contentions are



     *
         The Government has elected not to file a brief.


                                  2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3